FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of May 2015 MEDIGUSLTD. (Translation of registrant's name into English) Omer Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x CONTENTS The Registrant announces that: 1) It will hold a Special General Meeting ofShareholders on Sunday, June 14, 2015, at 11 a.m. Israel time at the offices of the Company, Building 7A, Omer Industrial Park, Israel. In connection with this meeting, on May 21, 2015 the Registrant published in Hebrew on the MAGNA site of the Israel Securities Authority the attached proxy statement. 2) It will hold a Special General Meeting ofthe holders of Series 8 Warrants of the Company, on Sunday, June 14, 2015, at 12 p.m. Israel time at the offices of the Company, Building 7A, Omer Industrial Park, Israel. In connection with this meeting, on May 21, 2015 the Registrant published in Hebrew on the MAGNA site of the Israel Securities Authority the attached proxy statement. This report on Form 6-K of the registrant consists of the following documents, which are attached hereto and incorporated by reference herein: Exhibits Translation of Notice and Proxy Statement of Special General Meeting of Shareholders Translation of Notice and Proxy Statement of Special General Meeting of Series 8 Warrant holders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIGUSLTD. Date:May 21, 2015 By: /s/Oded Yatzkan Oded Yatzkan Chief Financial Officer
